Je.xkins, P. J.
This was a suit in the municipal court of Macon for “ Bal. to Mdse, as per acet. stated, $9.00, which deft, promised to pay, but which he failed to pay.” The defendant specially demurred to the use of the words “ Balance to merchandise ” in the statement, and the demurrer was overruled. The evidence of the plaintiff that the defendant had acknowledged the correctness of the account and had agreed to pay it, and of another person to the same effect, was entirely uncontradicted. The trial judge directed a verdict for the plaintiff, for the amount sued for, and the judge of the superior court refused to sanction the defendant’s petition for certiorari. Held:
1. The use of the words “ Bal. to Mdse.,” in the statement attached to the sumnions, did not render it subject to special demurrer as evidencing a misjoinder of causes.
2. “ An account stated is an agreement between persons who have had previous transactions, fixing the amount due in respect of such transactions, and promising payment.” Moore v. Hendrix, 144 Ga. 646 (1 а) (87 S. E. 195). “Originally an account stated presupposed mutual or counter accounts. The present rule, however, is that mutuality is not a prerequisite of an account stated.” 1 R. C. L. 209 (§ б) . Judgment affirmed.

Stephens and Bell, JJ., concur.